Order entered September 17, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00433-CV

         CTMI, LLC, MARK BOOZER AND JERROD RAYMOND, Appellants

                                              V.

      RAY FISCHER AND CORPORATE TAX MANAGEMENT, INC., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-08-15775

                                           ORDER
       We GRANT appellees’ September 12, 2014 second unopposed motion for extension of

time and ORDER the brief to be filed no later than October 29, 2014. No further extensions will

be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE